Citation Nr: 0323951	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and [redacted]


ATTORNEY FOR THE BOARD

Brian Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to August 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In August 
2002 and April 2003, the Board ordered its evidence 
development unit to conduct further development pursuant to 
the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's August 2002 and April 2003 
orders to its evidence development unit additional evidence 
was secured addressing the issue now in appellate status.  
That evidence has yet to be reviewed by the RO, and the 
veteran has not waived RO consideration of this new evidence 
in writing.  This is significant given the fact that on May 
1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issue of 
entitlement to service connection for a 
skin disorder, to include porphyria 
cutanea tarda, on the basis of all the 
evidence on file, and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal continue to be 
denied, the veteran must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with.  That is, 
the RO must notify the veteran of the 
specific information and evidence 
necessary to substantiate the claim, 
notify him what specific portion of any 
evidence necessary will be secured by VA, 
and provide notice as to what specific 
portion of the evidence necessary must be 
secured by the appellant.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

